Exhibit 10.1

VOTING AGREEMENT

THIS AGREEMENT is dated as of November 5, 2013 (this “Agreement”)

BETWEEN:

JONATHAN ROSS GOODMAN

(the “Company Shareholder”)

AND:

ENDO HEALTH SOLUTIONS INC., a corporation incorporated under the laws of
Delaware

(“Parent”).

WHEREAS:

A. Paladin Labs Inc., a corporation continued under the laws of Canada (the
“Company”), Parent, Sportwell Limited, a company incorporated in Ireland, ULU
Acquisition Corp., a corporation incorporated under the laws of Delaware, RDS
Merger Sub, LLC, a limited liability company organized under the laws of
Delaware (“Merger Sub”), Sportwell II Limited, a company incorporated in
Ireland, and 8312214 Canada Inc., a corporation incorporated under the laws of
Canada (“CanCo”), have entered into an Arrangement Agreement (the “Arrangement
Agreement”) providing for (i) the acquisition by CanCo of all of the outstanding
shares of the Company by means of the Arrangement (including, for greater
certainty, pursuant to the Holdco Alternative) and (ii) the merger of Merger Sub
with and into Parent, with Parent being the surviving corporation, or such other
similar transaction as may be agreed by Parent and the Company (such
transactions together with any other transaction contemplated by the Arrangement
Agreement, the “Transaction”);

B. The Company Shareholder or its Affiliates (which includes for the purposes of
this Agreement, any entity controlled by the Company Shareholder or an Affiliate
of any entity controlled by the Company Shareholder) is the record or beneficial
owner (as defined under Rule 13d-3 under the Securities Exchange Act of 1934, as
amended) of the number of shares in the capital of the Company (the “Shares”),
options to acquire such shares, if any (the “Options”), and warrants to acquire
such shares, if any (the “Warrants”), set forth next to the Company
Shareholder’s name in Schedule A of this Agreement (the Shares, Options and
Warrants are collectively referred to herein as the “Securities”); and

C. Parent requires the Company Shareholder to enter into this Agreement with
respect to the Securities in order to set out the terms and conditions of the
agreement of the Company Shareholder to support the Transaction and to vote the
Securities in favour of the Transaction at any meeting of the Company’s
shareholders, optionholders or warrantholders called to consider such
Transaction.



--------------------------------------------------------------------------------

NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the covenants
and agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:

 

1. Definitions in the Arrangement Agreement. Capitalized terms used herein but
not otherwise defined shall have the meanings ascribed to such terms by the
Arrangement Agreement. All references herein to the Arrangement Agreement or any
portion thereof refer to the Arrangement Agreement as originally executed by the
parties thereto as of the date hereof and without giving effect to any
subsequent amendments, modifications, restatements or waivers thereof except
ones that have been approved by the Company Shareholder in writing or that
result solely from the waiver of one or more conditions that may be waived
without the consent of the Company Shareholder pursuant to paragraph 4.

 

2. [RESERVED]

 

3. Obligations of Parent to Complete the Transaction. The obligation of Parent
to complete the Transaction shall be subject only to the conditions set forth in
Article 8 of the Arrangement Agreement.

 

4. Amendments to the Arrangement Agreement. Parent may, in its sole discretion,
modify or waive any term or condition of the Arrangement Agreement in accordance
with its terms, provided that Parent shall not, without the prior written
consent of the Company Shareholder: (a) impose additional conditions to
completion of the Transaction; (b) change the amount or form of consideration
per Security payable pursuant to the Transaction (other than to increase the
total consideration per Security or add additional consideration); or
(c) otherwise vary the Transaction or any terms or conditions thereof in a
manner that is material and adverse to shareholders of the Company.

 

5. Agreement to Vote Securities. At the Company Meeting or at any adjournment or
postponement thereof, or in connection with any written consent of the
shareholders of the Company or in any other circumstances upon which a vote,
consent or other approval of all or some of the shareholders of the Company with
respect to the Arrangement Resolution is sought, the Company Shareholder shall
vote (or cause to be voted) all of the Company Shareholder’s Securities entitled
to be voted thereat and any other shares in the capital of the Company owned,
beneficially or of record as set forth next to its name in Schedule A of this
Agreement and any Additional Securities (as that term is defined herein) owned,
beneficially or of record by the Company Shareholder (its “Owned Securities”):

 

  (a) in favor of approval of the Transaction, including without limitation in
favor of approval of the Arrangement Resolution, and any actions required in
furtherance thereof; and

 

  (b)

against the following actions (other than the Arrangement and the transactions
contemplated by the Arrangement Agreement): (i) any acquisition proposal or
merger, takeover bid, amalgamation, plan of arrangement, business combination or
similar transaction involving the Company, other than the Transaction (an

 

2



--------------------------------------------------------------------------------

  “Alternative Transaction”); (ii) any reorganization, recapitalization,
dissolution, liquidation or winding up of the Company or any of its
subsidiaries; (iii) any amendment of the Company’s certificate of incorporation
or bylaws that would reasonably be regarded as being directed towards or likely
to prevent, delay or impede the consummation of the Transaction; (iv) any action
or transaction that would result in a breach of any representation, warranty
covenant or agreement of the Company under the Arrangement Agreement; or (v) any
other action or transaction that would reasonably be regarded as being directed
towards or likely to prevent, delay or impede the consummation of the
Transaction.

 

6. [RESERVED]

 

7. Representations of the Company Shareholder. The Company Shareholder
represents and warrants to Parent (and acknowledges that Parent is relying upon
such representations and warranties) as follows:

 

  (a) it or one of its Affiliates is the record or beneficial owner of the Owned
Securities with good and marketable title thereto free and clear of any liens,
pledges, mortgages, charges, restrictions, security interests, adverse claims
and demands or rights of others of any nature or kind whatsoever (including
without limitation any restriction on the right to vote, tender or otherwise
transfer such Owned Securities), other than as may be imposed by applicable
securities laws;

 

  (b) no person has any agreement or option, or any right or privilege, whether
by law, pre-emptive or contractual, capable of becoming an agreement or option,
for the exchange, acquisition or transfer from the Company Shareholder or any of
its Affiliates of any of its Owned Securities or any interest therein or right
thereto;

 

  (c) it or one of its Affiliates has sole voting power and exclusive right of
disposition with respect to the Owned Securities and sole power to agree to all
matters set forth in this Agreement and neither the Company Shareholder nor any
of its Affiliates has previously granted or agreed to grant a proxy or other
right to vote in respect of such Securities or entered into any voting trust,
nor pooling or other agreement with respect to the right to vote, call meetings
of securityholders or give consents or approvals of any kind as to such
Securities except those which are no longer of force or effect;

 

  (d) except for any Securities subject to that certain Voting Agreement, dated
as of the date hereof, between Parent and 4527712 Canada Inc., 3487911 Canada
Inc., 3260217 Nova Scotia Company, 3487938 Canada Inc., Joddes Limited, Deborah
Goodman Davis and The Goodman Davis 2008 Family Trust, neither the Company
Shareholder nor any of its Affiliates beneficially owns or controls any
securities of the Company other than its Owned Securities;

 

  (e)

it has the legal capacity, power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby. This Agreement
has been duly executed and delivered by the Company Shareholder

 

3



--------------------------------------------------------------------------------

  and, assuming the due authorization, execution and delivery by Parent, this
Agreement constitutes the legal, valid and binding obligation of the Company
Shareholder, enforceable in accordance with its terms, subject to laws of
general application and bankruptcy, insolvency and other similar laws affecting
creditors’ rights generally and general principles of equity;

 

  (f) except as may be set forth in the Arrangement Agreement (including,
without limitation, filings as may be required under applicable securities
laws), no filing with, and no permit, authorization, consent, or approval of,
any Governmental Authority is necessary for the execution of this Agreement by
the Company Shareholder and the consummation by the Company Shareholder of the
transactions contemplated by this Agreement, and (ii) none of the execution and
delivery of this Agreement by the Company Shareholder, the consummation by the
Company Shareholder of the transactions contemplated by this Agreement or
compliance by the Company Shareholder with any of the provisions of this
Agreement shall (A) conflict with or result in any breach of the organizational
documents, if applicable, of the Company Shareholder, (B) result in a material
violation or material breach of, or constitute (with or without notice or lapse
of time, or both) a default (or give rise to any third party right of
termination, cancellation, amendment, or acceleration) under any of the terms,
conditions, or provisions of any material note, bond, mortgage, indenture,
license, contract, commitment, arrangement, understanding, agreement, or other
instrument or obligation of any kind to which the Company Shareholder is a
party, or (C) violate any order, writ, injunction, decree, judgment, statute,
rule, or regulation applicable to the Company Shareholder, except in each case
under clauses (B) and (C), where the absence of filing or authorization,
conflict, violation, breach, or default would not materially impair or
materially adversely affect the ability of such Company Shareholder to perform
such Company Shareholder’s obligations hereunder on a timely basis; and

 

  (g) there is no private or governmental action, suit, proceeding, claim,
arbitration or investigation pending before any Governmental Authority, or, to
the knowledge of the Company Shareholder, threatened against the Company
Shareholder, any of its Affiliates or any of their respective properties that,
individually or in the aggregate, could reasonably be expected to have a
material adverse effect on the Company Shareholder’s ability to consummate the
transactions contemplated by this Agreement. There is no judgment, decree or
order against the Company Shareholder or any of its Affiliates that could
prevent, enjoin, alter or materially delay any of the transactions contemplated
by this Agreement, or that could reasonably be expected to have a material
adverse effect on the Company Shareholder’s ability to consummate the
transactions contemplated by this Agreement.

 

8. Representations of Parent. Parent represents and warrants to the Company
Shareholder that (and acknowledges that the Company Shareholder is relying upon
such representations and warranties):

 

  (a) Parent is, and will be as at the Effective Time, validly existing under
the laws of Delaware;

 

4



--------------------------------------------------------------------------------

  (b) it has the requisite corporate power and authority to enter into this
Agreement and to perform its obligations hereunder;

 

  (c) it has full power and authority to make, enter into and carry out the
terms of this Agreement;

 

  (d) no consent, approval or authorization of, or declaration or filing with,
or notice to, any governmental entity or stock exchange which has not been
received or made is required by Parent in connection with the execution and
delivery of this Agreement; and

 

  (e) there are no legal proceedings in progress or pending before any
governmental entity, or to the knowledge of Parent, threatened against Parent or
its Affiliates that would adversely affect in any manner the ability of Parent
to enter into this Agreement or the Arrangement Agreement and to perform its
obligations hereunder or thereunder.

 

9. No Action to Reduce Likelihood of Success or Delay. The Company Shareholders
will not, and will not permit any of its Affiliates to:

 

  (a) solicit proxies or become a participant in a solicitation of proxies for
any Alternative Transaction;

 

  (b) assist any person, entity or group in taking or planning any action that
would compete with, restrain or otherwise serve to interfere with or inhibit
Parent in connection with the Transaction;

 

  (c) solicit, initiate, knowingly encourage or knowingly facilitate a
shareholders’ vote with respect to any Alternative Transaction;

 

  (d) become a member of a “group” (as defined by the Securities Exchange Act of
1934, as amended) or act jointly or in concert (as “acting jointly or in
concert” is interpreted under applicable Canadian securities laws) with respect
to any voting securities of the Company with respect to any Alternative
Transaction;

 

  (e) otherwise take any action that the Company is prohibited from taking under
the Arrangement Agreement;

 

  (f) take any other action of any kind that might reasonably be regarded as
likely to reduce the success of, or delay or interfere or compete with the
completion of, the proposed transaction or any other transaction contemplated by
the Arrangement Agreement;

 

  (g) solicit, initiate, knowingly encourage or knowingly facilitate any
Acquisition Proposal;

 

5



--------------------------------------------------------------------------------

  (h) participate in any discussions, conversations, negotiations or other
communications with any person with respect to an Acquisition Proposal; or

 

  (i) furnish any information to any person in connection with a proposed
Acquisition Proposal or otherwise assist, facilitate or encourage the making of,
or cooperate in any way regarding, any Acquisition Proposal.

 

10. [RESERVED]

 

11. Covenants of the Company Shareholder. Except with the prior written consent
of Parent, the Company Shareholder and/or any of its Affiliates agrees as
follows:

 

  (a) No later than one (1) Business Day before the Company Meeting, the Company
Shareholder shall deliver or cause to be delivered to the Company, with a copy
to Parent concurrently, a duly executed proxy or proxies in respect of the Owned
Securities directing those individuals as may be designated by the Company in
the Joint Proxy Statement/Circular to vote (i) in favour of the approval of the
Arrangement Resolution, and (ii) in favour of any other matter necessary for the
consummation of transactions contemplated by the Arrangement Agreement, and each
such proxy or proxies shall not be revoked without the written consent of
Parent.

 

  (b) The Company Shareholder shall not (i) directly or indirectly, sell,
transfer, tender, pledge, encumber, gift, assign or otherwise dispose of or
exchange any or all of the Owned Securities or enter into any contract, option,
agreement, arrangement or understanding (including any profit sharing agreement)
in connection therewith, (ii) grant any proxies or powers of attorney, or any
other authorization or consent with respect to any or all of such Owned
Securities or (iii) deposit any of such Owned Securities into a voting trust or
enter into a voting agreement with respect to any of such Owned Securities;
provided that, the Company Shareholder may (A) exercise Options or Warrants to
acquire additional Shares, and (B) transfer Securities to a corporation or other
entity, directly or indirectly, wholly-owned by the Company Shareholder, to a
private foundation controlled by the Company Shareholder or Affiliate of the
Company Shareholder or any parties related thereto, or to a charitable remainder
trust of which the Company Shareholder or an Affiliate thereof is a beneficiary,
provided that (1) such transfer shall not relieve or release the Company
Shareholder of or from its obligations under this Agreement, including, without
limitation the obligation of the Company Shareholder to vote or cause to be
voted all its Owned Securities in favour of the Transaction, (2) prompt written
notice of such transfer is provided to Parent, (3) the transferee agrees to be
bound by the terms hereof pursuant to documentation approved in writing by
Parent in advance of such transfer and (4) the transferee continues to be a
Company Shareholder or a corporation or other entity, directly or indirectly,
wholly-owned by the Company Shareholder, at all times prior to the Effective
Time.

 

6



--------------------------------------------------------------------------------

  (c) The Company Shareholder agrees with, and covenants to, Parent that
(i) this Agreement and the obligations hereunder shall attach to the Company
Shareholder’s Owned Securities and shall be binding upon any person or entity to
which legal or beneficial ownership shall pass, whether by operation of law or
otherwise, including, without limitation, the Company Shareholder’s successors
or assigns and (ii) the Company Shareholder shall not request that the Company
register the transfer (book-entry or otherwise) of any certificate or
uncertificated interest representing any or all of the Company Shareholder’s
Owned Securities, unless such transfer is made in compliance with this Agreement
and the Company Shareholder shall promptly following the date hereof authorize
and instruct the Company to instruct its transfer agent to enter a stop transfer
order with respect to all of its Owned Securities with respect to any transfer
not permitted hereunder.

 

  (d) The Company Shareholder hereby covenants and agrees that it will not
exercise any rights of appraisal or rights of dissent provided under any
applicable laws or otherwise in connection with the Arrangement or the
transactions contemplated by the Arrangement Agreement considered at the Company
Meeting in connection therewith.

 

  (e) In the event the Company Shareholder becomes the record or beneficial
owner of (i) any common shares of the Company or any other securities of the
Company, (ii) any securities which may be converted into or exchanged for such
shares or other securities or (iii) any securities issued in replacement of, or
as a dividend or distribution on, or otherwise in respect of, such shares or
other securities (collectively, “Additional Securities”), the terms of this
Agreement shall apply to any of such Additional Securities as though owned by
the Company Shareholder on the date of this Agreement.

 

  (f) The Company Shareholder is entering into this Agreement solely in its
capacity as the record or beneficial owner of its Owned Securities. Nothing
contained in this Agreement shall limit the rights and obligations of the
Company Shareholder, any of its Affiliates, representatives or any employee of
any of its Affiliates in his or her capacity as a director or officer of the
Company, and the agreements set forth herein shall in no way restrict any
director or officer of the Company in the exercise of his or her fiduciary
duties as a director or officer of the Company in his or her capacity as such.
The Company Shareholder shall have no liability to Parent or any of its
Affiliates under this Agreement as a result of any action or inaction by the
Company Shareholder acting in his capacity as a director or officer of the
Company.

 

12. Other Covenants. The Company Shareholder agrees to the details of this
Agreement being set out in any information circular or disclosure document
produced by the Company or Parent in connection with the Transaction and to this
Agreement being available for public inspection to the extent required by law.

 

13. [RESERVED]

 

7



--------------------------------------------------------------------------------

14. Parent Acknowledgements. Parent acknowledges that, if the Company
Shareholder is also a director, officer or employee of the Company or any of its
subsidiaries, that the provisions of this Agreement shall bind the Company
Shareholder solely in his or her capacity as a Company Shareholder of the
Company and shall not be deemed or interpreted to bind the Company Shareholder
in his capacity as a director, officer or employee of the Company or any of its
subsidiaries.

 

15. Automatic Termination. Unless otherwise provided for herein, this Agreement
shall terminate on the earlier of: (a) the consummation of the Transaction and
(b) termination of the Arrangement Agreement.

 

16. Termination by the Company Shareholder or Parent. This Agreement may be
terminated by notice in writing:

 

  (a) at any time prior to the Effective Time, by the mutual agreement of the
parties;

 

  (b) by the Company Shareholder, if the Effective Date has not occurred by the
Outside Date;

 

  (c) by the Company Shareholder, if the Arrangement Agreement is amended by the
parties thereto in a manner that results in a reduction of the purchase price
payable per Security; or

 

  (d) by the Company Shareholder, if Parent Reference VWAP is less than 76% of
US$44.4642 For purposes of this Agreement, “Parent Reference VWAP” means the
volume weighted average price per share of the common stock of Parent for the
regular trading session of NASDAQ as displayed under the heading “Bloomberg
VWAP” on Bloomberg Page ENDP <equity> AQR for the ten trading days ending on the
third trading day prior to the date of the Company Meeting (the “Reference
Valuation Period”) in respect of the period from 9:30 am to 4:00 p.m. (New York
City time) for such Reference Valuation Period; or if such volume weighted
average price is not available, as determined by a Calculation Agent, using
reasonable, good faith estimate of such price for such Reference Valuation
Period. The Calculation Agent shall be a nationally recognized independent
investment banking firm jointly selected by Parent and the Company for such
purpose.

 

17. Effect of Termination. If this Agreement is terminated in accordance with
paragraphs 15 or 16, the provisions of this Agreement will become void and no
party shall have liability to any other party, except in respect of a breach of
this Agreement which occurred prior to such termination. The Company Shareholder
shall be entitled to withdraw any form of proxy in respect of the Arrangement
Resolution in the event this Agreement is terminated in accordance with
paragraphs 15 or 16.

 

18.

Specific Performance. The parties agree that irreparable harm would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached for which money
damages would not be an adequate remedy at law. It is accordingly agreed that
the parties hereto will be entitled to

 

8



--------------------------------------------------------------------------------

  an injunction or injunctions and other equitable relief to prevent breaches of
this Agreement, any requirement for the securing or posting of any bond in
connection with the obtaining of any such injunctive or other equitable relief
hereby being waived.

 

19. No Ownership Interest. Nothing contained in this Agreement shall be deemed
to vest in Parent any direct or indirect ownership or incidence of ownership at
law or in equity with respect to any of the Securities or any right or
entitlement to acquire or become the owner at law or in equity of the
Securities. Except as otherwise set forth in this Agreement, any rights,
ownership and economic benefits of and relating to the Securities shall remain
vested in and belong to the Company Shareholder and its Affiliates, as the case
may be. Parent shall have no authority to manage, direct, superintend, restrict,
regulate, govern or administer any of the policies or operations of the Company
or exercise any power or authority to direct the Company Shareholder or his
Affiliates in the voting of any of the Securities, except as otherwise provided
herein, or in the performance of the Company Shareholder’s and its Affiliates’
duties or responsibilities as a Company Shareholder of the Company.

 

20. Successors and Assigns. The provisions of this Agreement shall be binding
upon and enure to the benefit of the parties hereto and their respective
successors and permitted assigns, provided that no party may assign, delegate or
otherwise transfer any of its or his rights, interests or obligations under this
Agreement without the prior written consent of the other party, except that
Parent may assign, delegate or otherwise transfer any of its rights, interests
or obligations under this Agreement to a direct or indirect subsidiary, without
reducing its own obligations hereunder, without the prior consent of the Company
Shareholder.

 

21. Confidentiality. Each of the parties hereto shall maintain in confidence the
matters referred to in this Agreement and shall not make any public disclosure,
except to the extent required by applicable law or the requirements of any
securities regulatory authority or stock exchange, of the terms of this
Agreement without the consent of the other parties, such consent not be
unreasonably withheld.

 

22. Entire Agreement. This Agreement supersedes all prior agreements among the
parties hereto with respect to the subject matter hereof and contains the entire
agreement among the parties with respect to the subject matter hereof. This
Agreement may not be modified or waived, except expressly by an instrument in
writing signed by all the parties hereto. No waiver of any provision hereof by
any party shall be deemed a waiver by any other party nor shall any such waiver
be deemed a continuing waiver of any matter by such party.

 

9



--------------------------------------------------------------------------------

23. Notice. Any demand, notice or other communication to be given in connection
with this Agreement must be given in writing and will be given by personal
delivery or by electronic means of communication addressed to the recipient as
follows:

 

if to the Company Shareholder:     

605 Cote Saint-Antoine

Westmount, Québec H3Y 2K5

 

with a copy (which shall not constitute notice) to:

 

Davies Ward Phillips & Vineberg LLP

1501 McGill College Avenue, Suite 2600

Montréal, Québec H3A 3N9

Canada

 

Attention: Richard Cherney and Olivier Désilets

Fax No.: (514) 841-6499

if to Parent:     

Endo Health Solutions Inc.

1400 Atwater Drive

Malvern, PA 19355

Attention: Caroline B. Manogue

Facsimile No.: (610) 884-7159

E-mail: manogue.caroline@endo.com

 

with a copy (which shall not constitute notice) to:

 

Skadden, Arps, Slate, Meagher & Flom LLP

     Attention:   Eileen Nugent, Esq.        Brandon Van Dyke, Esq.     
Facsimile No.:   (212) 735-2000      E-mail:   eileen.nugent@skadden.com       
brandon.vandyke@skadden.com

Any demand, notice or other communication given by personal delivery will be
conclusively deemed to have been given on the day of actual delivery thereof
and, if given by electronic communication, on the day of transmittal thereof if
given during the normal business hours of the recipient and on the business day
during which such normal business hours next occur if not given during such
hours on any day.

 

24. Further Assurances. Each of the parties hereto agrees to execute such
further and other deeds, documents and assurances and to do such further and
other acts as may be necessary to carry out the true intent and meaning of this
Agreement fully and effectually.

 

25. Severability. Each of the covenants, provisions, sections, subsections and
other subdivisions hereof is severable from every other covenant, provision,
section, subsection and subdivision and the invalidity or unenforceability of
any one or more covenants, provisions, sections, subsections and other
subdivisions hereof shall not effect the validity or enforceability of the
remaining covenants, provisions, sections, subsections or subdivisions hereof.

 

10



--------------------------------------------------------------------------------

26. Governing Law. This Agreement, and any dispute arising out of, relating to,
or in connection with this Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware without giving effect to any
choice or conflict of law provision or rule (whether of the State of Delaware of
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware. Each of the parties (a) consents
to submit itself to the personal jurisdiction of the Court of Chancery of the
State of Delaware (the “Chancery Court”) or, if, but only if, the Chancery Court
lacks subject matter jurisdiction, any Federal court located in the State of
Delaware with respect to any dispute arising out of, relating to or in
connection with this Agreement or any transaction contemplated hereby,
(b) agrees that it will not attempt to deny or defeat such personal jurisdiction
by motion or other request for leave from any such court and (c) agrees that it
will not bring any action arising out of, relating to or in connection with this
Agreement or any transaction contemplated by this Agreement, in any court other
than any such court. The parties irrevocably and unconditionally waive any
objection to the laying of venue of any action, suit or proceeding arising out
of this Agreement or the transactions contemplated hereby in the Chancery Court
or, if, but only if, the Chancery Court lacks subject matter jurisdiction, in
any Federal court located in the State of Delaware, and hereby further
irrevocably and unconditionally waive and agree not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum.

 

27. Counterparts. This Agreement may be executed and delivered in any number of
counterparts (including by facsimile or electronic transmission), each of which
will be deemed to be an original and all of which taken together will be deemed
to constitute one and the same instrument, and each party may enter into this
Agreement by executing a counterpart and delivering it to the other party (by
personal delivery, facsimile, electronic transmission or otherwise).

 

28. Interpretation Not Affected by Headings. The division of this Agreement into
articles, sections, paragraphs and subparagraphs and the insertion of a table of
contents and headings are for convenience of reference only and do not affect
the construction or interpretation of this Agreement. The terms “this
Agreement”, “hereof”, “herein”, “hereunder” and similar expressions refer to
this Agreement, and not to any particular article, section or other portion
hereof. Unless something in the subject matter or context is clearly
inconsistent therewith, references herein to an article, section, subsection,
paragraph, clause, subclause or schedule by number or letter or both are to that
article, section, subsection, paragraph, clause or subclause in this Agreement.

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first above written.

 

ENDO HEALTH SOLUTIONS INC.

 

Authorized Signatory

 

JONATHAN ROSS GOODMAN

 

12



--------------------------------------------------------------------------------

SCHEDULE A

OWNERSHIP OF SECURITIES

 

Name of Company Shareholder

   Number of Shares      Number of Warrants      Number of Options  

Jonathan Ross Goodman

     155,917         Nil         252,500   

 

13